UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment No.1 CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 7 , 2015 MEDIA GENERAL, INC. (Exact name of registrant as specified in its charter) Commonwealth of Virginia 1-6383 46-5188184 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 333 E. Franklin St., Richmond, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (804) 887-5000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Amendment No.1 on Form 8-K/A (“Amendment No.1”) to our Current Report on Form 8-K dated May 7, 2015 (the “Original Form 8-K”) corrects typographical errors in the Original Form 8-K, which inadvertently referred to “Item 2.01 Results of Operations and Financial Condition” and “Item 8.01 Other Events” with respect to the issuance of a release announcing results for the first quarter of 2015 (the “Earnings Release”). This Amendment No.1 hereby amends the original Form 8-K solely so that the Earnings Release is furnished under “Item 2.02 Results of Operations and Financial Condition.” There were no other changes to the Original Form 8-K and no changes to the Earnings Release. Item2.02 Results of Operations and Financial Condition On May 7, 2015, the Company issued a release announcing results for the first quarter of 2015. This information shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act except as shall be expressly set forth by specific reference in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDIA GENERAL, INC. (Registrant) Date: November 5, 2015 /s/ James F. Woodward James F. Woodward Senior Vice President and Chief Financial Officer
